Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q4 and FY 2008 Update of Operations << JAG - TSX/NYSE Arca FY Gold Output Totals 115,348 oz, Up 65% over 2007 Production; Company Reaffirms 2009 Production Outlook at Lower Cash Operating Costs >> CONCORD, NH, Jan. 21 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) provided a summary today of its preliminary Q4 2008 operating performance. All figures are in U.S. dollars unless otherwise indicated. See recent operating highlights below. << Consolidated Operations (Turmalina, Paciencia and Sabara) - In Q4 2008, the Company produced a record 37,916 oz of gold at an average cash operating cost of $396/oz compared to 20,463 oz at an average cash operating cost of $405/oz during the same period last year. This represents a production increase of 85% over the comparable quarter in 2007. - Cash operating costs for Q4 2008 were 14% below the Q3 2008 average cash operating cost due to improved plant and mine efficiencies and a stronger U.S. dollar against the Brazilian real. The December cash operating cost of $364/oz reflects the effect of improved grades and mining costs incorporating the impact of more favorable exchange rates. - Q4 2008 gold sales rose to 35,138 oz at an average price of $793/oz, 87% above the comparable Q4 2007 gold sales of 18,742 oz at an average price of $796/oz. Revenue in Q4 2008 also increased 87% to $27.8 million from $14.9 million in Q4 2007. - For FY 2008, the Company produced a record 115,348 oz of gold at an average cash operating cost of $429/oz compared to 70,113 oz at an average cash operating cost of $346/oz in 2007. This represents a production increase of nearly 65%. - Cash operating costs for FY 2008 were US $429/oz, 24% above the FY 2007 figure of US $346/oz. Costs were primarily higher due to the commissioning of the Paciencia operation and exchange rates, which were unfavorable on balance. - For FY 2008, the Company's gold sales totaled 108,944 oz at an average realized price of $860/oz compared to gold sales of 67,350 oz at an average realized price of $710/oz for FY 2007. Revenue for FY 2008 increased 96% to $93.7 million from $47.8 million in FY 2007. Turmalina - In Q4 2008, Turmalina produced 19,987 oz of gold at an average cash operating cost of $330/oz compared to 14,019 oz at an average cash operating cost of $346/oz in Q4 2007. - During Q4 2008, the following was achieved at Turmalina: - Mine production totaled 126,777 tonnes of ore at an average grade of 6.01 g/t. The average grade produced during December 2008 was 6.75 g/t. - Ore processed through the mill totaled 128,438 tonnes at an average feed grade of 5.93 g/t. - The plant recovery averaged 89%. - Mine development totaled 1.16 km. - During FY 2008, the following was achieved at Turmalina: - Mine production totaled 497,122 tonnes of ore at an average grade of 5.31 g/t compared to 286,607 tonnes at an average grade of 5.75 g/t for FY 2007. - Ore processed through the mill totaled 480,814 tonnes at an average feed grade of 5.46 g/t. - The plant recovery averaged 88%. - Mine development totaled 4.06 km. - Based on the successful conclusion of Jaguar's deep drilling program at Turmalina recently announced by the Company, management expects additional inferred mineral resources will be added between the 500- meter and 800-meter level delineated during the recent drill program. Jaguar's present statement of mineral resources for Turmalina is based on drill data to a depth of approximately 500 meters. Paciencia - In Q4 2008, Paciencia produced 13,423 oz of gold at an average cash operating cost of $413/oz. Commissioning operations at Paciencia were initiated in Q3 2008 and the operation was deemed commercial during the latter part of Q4 2008 based on throughput rates. The following was achieved at Paciencia during Q4 2008: - Mine production totaled 114,785 tonnes of ore at an average grade of 3.29 g/t, which includes 7,014 tonnes at an average grade of 5.43 g/t from the Pilar mine. - Ore processed through the mill totaled 146,666 tonnes with an average feed grade of 3.43 g/t. - The plant recovery averaged 92%. - Mine development at St. Isabel totaled 1.06 km. >> As part of management's evaluation to temporarily place the Caete Project on hold, which was announced by the Company on November 6, 2008, ore from the fully-developed Pilar mine began shipping to Paciencia in December to blend with ore from the St. Isabel mine and utilize the plant's spare capacity.
